Gantt, J.
This action was originally commenced against John B. Bancroft as maker, and Howard M. Holden as indorser, of the following note:
“$4,000. Chicago, October 6, 1888.
“On the first day of July, 1889, after date, I promise to pay to the order of the Union Tie Company, Chicago, $4,000 at room 70, Home Insurance Building, Chicago, Illinois, value received.
“No. 9995. John D. Bancroft.77
. Indorsed: “Union Tie Company, J. D. Bancroft, Treasurer. Pay to the order of D. M. Clough, Esq., Howard M. Holden, Kansas City, Mo. D. M. Clough. Pay D. Hoyt, cashier or order, for collection, account of Bank of Minneapolis, M. Bofferding, Cashier.77
This last indorsement was erased when the action was begun.
*341John D. Bancroft, the maker, entered his voluntary appearance to the cause and filed his answer. Holden, the indorser, was duly served in Jackson county and filed his answer.
After the issues were made up, Bancroft applied for a change of venue, pending which the plaintiff dismissed as to him, to which action of the court, defendant Holden excepted.
The answer of defendant Holden contained first, a general denial and these special defenses:
“2. This defendant, for his further answer to said petition, states that it is true that the said Bancroft made and the said Holden indorsed the note described in said petition, but defendant further states that he was merely an accommodation indorser, and that he had no greater or further interest in said note than as accommodation indorser for the said Bancroft.
“3. This defendant further states that the said note was obtained from the said Bancroft by fraud and misrepresentation and without consideration, and that the plaintiff at the time he took said note knew that the- same had been obtained from said Bancroft by' fraud and misrepresentation and without consideration, and that he never paid value for the same, and that said Holden was merely an accommodation indorser on said note.
“4. This defendant, further answering, states that plaintiff in this cause did institute suit against him and the said John D. Bancroft, the maker of said note. That since the institution of said suit, and after answer filed by said Bancroft, plaintiff has dismissed his action and refuses further to prosecute his action against the said Bancroft.
“Wherefore this defendant, having fully answered, asks to be hence discharged with his costs in this behalf created.”
*342To this answer plaintiff filed the following reply:
“The plaintiff, for amended reply to the answer of defendant in the above entitled cause, says it is true that the defendant Bancroft made and the said.Holden indorsed the said note described in the petition, but denies each and every other allegation contained in said answer and says that for value received before the maturity thereof the said note was indorsed and delivered to this plaintiff and he is now the owner and holder thereof in good faith, without any knowledge then or now that there was any fraud or defect, or failure of consideration in any wise connected with said note, and prays judgment as in the petition.”
The trial resulted in a judgment for plaintiff, from which defendant Holden has appealed to this court. The errors assigned will be considered in the order in which it is alleged they occurred.
I. To sustain his case against defendant Holden as an indorser, plaintiff offered a copy of the note with all the indorsements thereon as above set forth, with the following certificate of protest:
“State op Illinois, Cook County.
“Be it known, that on this third day of July, in the year of our Lord, 1889, I, Ben S. Mayer, notary public, duly commissioned and sworn and residing in Chicago, in said county and state, at the request of the Continental National Bank, went with the original note, of which a true copy is above written, to the office of John D. Bancroft, room 70, Home Insurance Building, at 5:20 p. m., to demand payment thereon and found the door locked, whereupon I, the said notary at the request of the aforesaid did protest, ” etc. Which certificate was duly signed by the notary, and sworn to before Howard Rope, another notary.
*343To the introduction of this certificate of protest, defendant objected, for the reason that it appeared the note was payable at an office, room 70, in an insurance building, and the certificate does not recite that this note was presented during business hours; that it could not be said, as a matter of law, that 5:20 p. m. was within business hours.
The court overruled this objection, to which defendant excepted.
Defendant afterwards called Thomas "Wright, and this witness having testified, that he was and had been a resident of Chicago for a year and a half, and knew the location of the Home Insurance Building in said city, he was asked what were the ordinary business hours in Chicago, and within what hours business men could usually be found .in their offices. The court refused to permit him to answer the question. After repeated efforts to show the custom as to business hours all of which were overruled by the court, “defendant offered to prove by this witness that this presentation and demand for payment was not made in the usual business hours of office men and business men in the city of Chicago,” which was by the court excluded and defendant excepted. The admission of the certificate over objection and the rejection of the evidence to show that a demand .for payment, made at 5:20 p. m., was not within business hours, presents the question very clearly in two aspects.
The note sued on was made payable at a specified business place. If a negotiable promissory note or bill of exchange is made payable at a particular bank, presentment for payment must be made at said bank during banking hours. Tiedeman on Commercial Paper, sec. 317; 1 Daniel on Negotiable Instruments, sec. 600; Story on Promissory Notes [7 Ed.] secs. 226, 227; Story on Bills of Exchange, secs. 236-349; Swan *344v. Hodges, 3 Head. (Tenn.) 251. And it is well settled that if a promissory note is payable at a particular business place, whether a bank or not, it will be sufficient for the holder, in order to charge the indorser, to present the same for payment at the specified place within business hours, and he is under no obligation in ease of dishonor, at that place, to present it for payment elsewhere, or personally to the maker. Lawrence v. Dobyns, 30 Mo. 196; 1 Daniel on Negotiable Instruments, sec. 635; Story on Promissory Notes, sec. 234; Sulzbacher v. Bank, 86 Tenn. 201; Brent’s Ex’r v. Bank, 1 Pet. (U. S.) 92; Cox v. Bank, 100 U. S. 716; Hawkey v. Borwick, 4 Bing. (13 E. C. L. R.) 136; Bank v. Smith, 11 Wheat. 171.
That the note in question was presented at the place designated, the office of Bancroft, room number 70, Home Insurance Building, Chicago, on the day it matured, does not admit .of question. On this point the notary’s certificate is explicit, but the defendant insisted the certificate of protest was insufficient in not stating that he presented the note within business hours. He states that he presented it at 5:20 o’clock p. m. The certificate is sufficient on its face to raise the presumption that he made the demand within business hours. Sulzbacher v. Bank, 86 Tenn. 205; Baumgardner v. Reeves, 35 Pa. St. 250; Wiseman v. Chiappella, 23 How. (U. S.) 368, 379, 80; Burbank v. Beach, 15 Barb. 326; Bank v. Hunt, 2 Hill, 635.
In these cases in the supreme courts of United States and New York, the certificate was general, and the courts ruled the presumption was, that the notary had made the presentment during business hours. We take it that 5:20 p. h. is not such an unusual hour that this court would be justified in holding, as a matter of law, that it was not within business hours in Chicago.
*345“American courts are wont to take judicial notice of the banking hours of any large city lying within the area of the jurisdiction of the court; though there is no authority for supposing that the banking hours of the city of New York would be considered as judicially known to the courts of Boston or Chicago, or vice versa. Unquestionably proof would have to be introduced.” Daniel on Negotiable Instruments, sec. 601; Morse on Banking, 371. But, although the notary’s certificate is prima facie evidence that the note was presented for payment. in business hours, it is only prima facie.
This brings us to the point of controversy in this case, the action of the trial court in refusing to permit ■the appellant to show that 5.20 p. m. was not within business hours in Chicago. It will be observed that the competency of the witness to speak as to the custom was not challenged because he had not qualified himself. The objection was not to the competency of the witness but of his testimony. It is too late to raise the question of personal disqualification for the first time in this court'. Seligman v. Rogers, 113 Mo. 642.
The ruling of the court was made squarely upon the subject-matter of the proposed evidence. If the evidence was competent, then it was error to exclude it, because it fully met the requirement in that the inquiry Avas as to the general hours of business' in Chicago, among business and office men. The question itself suggested its materiality, but counsel, unwilling to risk that went further and made the offer of proof, which clearly shows it was material, thus complying with the rule announced in Jackson v. Hardin, 83 Mo. 178-186; Thompson on Bills, 302; 1 Daniel on Negotiable Instruments, sec. 601.
‘ ‘When presentment is at the place of business, it must be during the hours when such places are customarily *346open or at least while someone is there competent to give-an answer. It is only when presentment is at the residence that the time is extended to the hours of rest.” Daniel on Negotiable Instruments, 603. The rule thus announced by Mr. Daniel is approved by the-other text writers on commercial law generally.
The question, it must be remembered, is not whether a demand actually made on Bancroft on the day in question after business hours ivould be good, but is a call at his business office, after the expiration of business hours, after it ivas closed for the day, with no other effort to find him, a sufficient presentment to dishonor the bill and hold the Indorser? In other-words can a party invoke the right to this constructive demand, without making it within business hours? .We think that both reason and the authorities generally hold that such a presentment is not sufficient to bind the indorser. Dana v. Sawyer, 22 Me. 244; Parker v. Gordon 7 East, 385; Shed v. Brett, 1 Pick. (Mass.) 412; Baumgardner v. Reeves, 35 Pa. St. 250; Swan v. Hodges, 3 Head (Tenn.) 251; Wiseman v. Chiappella, 23 How. (U. S.) 268-380; Story on Bills of Exchange [4 Ed.] sec. 236; Bayley on Bills [5 Ed.] ch. 7, sec. 1, p. 199. The rule is tersely stated by Thompson J., in. Baumgardner v. Reeves, supra: “It is the duty of a notary when he receives a bill or note, intended to be-protested, to make demand of the party primarily-liable at his usual place of business, within business hours.” In Elford v. Teed, 1 Maule & Selwyn, 28, Lord Ellenborough, C. J., said, “There was not any text-writer upon whose authority a presentment of a bill by ,a notary at a house, of business, after it was closed, could be sustained. It is laid down in Marius, that it must be made during times of business, at such seasonable hours as a man is bound to attend,. *347by analogy to the horae juridicae of the courts of justice.” Marius [2 Ed.] 187.
To this line of authorities respondent opposes the case of Skelton v. Dustin, 92 Ill. 49-54.
We have examined that case with care, and we cannot find anything in the decision, based upon the fácts of the case, that is in conflict with the view we have taken of the law on this subject. That part of the opinion relating to the point under discussion is as follows: “It is said that a bill of exchange should be presented for payment on the day it is payable during the business hours on that day, Strong v. King, 35 Ill. 9; and it is claimed, therefore, that it must be affirmatively shown, which it is said was not done in this case, that the bill was so presented during business hours.”
The only evidence there is as to the time of day the bill was presented for payment is found in the notarial certificate of protest, which states that the notary “after the close of the bank presented the same (the bill) at the office of W. C. Barrett & Co., Indianapolis, Indiana, and demanded payment thereof, the time-limited for payment having expired.” “The certificate is presumptive evidence of presentment (during the proper hours of business. These, except where the paper is due from a bank, for the purpose of presenting a note or bill for payment, range through the whole day down to bedtime in the evening.” Bank v. Hunt, 2 Hill, 635; Farnsworth v. Allen, 4 Gray, 453; Edwards on Bills, 536. “There is no evidence that W. C. Barrett & Co. were bankers. The statement that the ‘time limited for payment had expired,’ does not import, as contended, that the presentment for payment was after the close of business hours.” “It means no more than that payment of the bill had become due.” To all of which we assent. That case holds, as we have already held that the certificate of the notary was prima facie evidence *348that the note was presented “during the proper hours of business.” In that case, the defendant relied upon the objection to the certificate. In this case when that objection was overruled defendant offered to show affirmatively that the presentment was not within business hours. No such proof was offered in Skelton v. Dustin.
Nor do we question that in different communities “business hours range through the. whole day down to bedtime.” It is for this reason that we think it is competent and proper to allow the indorser to show what range they took in the city of Chicago at the time this presentment was made or attempted to be made. Mr. Daniel lays it down in section 601, Negotiable Instruments, that, “It is for the jury to say what are business hours, and in fixing them otherwise than in reference to the banks they are to have reference to the general hours of business at the place rather than to the custom of any particular trade.” Certainly the authorities cited by the supreme court of Illinois in no way militate against the views we have taken.
In Bank v. Hunt, Judge Cowen begins his opinion with the statement, that “ The bill of exchange was payable generally, mentioning no place.” No objection was made at the trial that the presentment which was made at number 4, Wall street, where the survivor transacted business, should have been at his residence or anyplace, “nor was any made to the manner of presentment or the day.” He holds that the notary’s certificate is prima facie evidence that the demand was made at a proper time in the day. If an improper time, it was for the opposite party by cross-examination or otherwise to show it.
In Farnsworth v. Allen, 4 Gray, 453, no place of payment was named in the note. The notary on the *349last day of grace presented it to the maker at his residence after he had retired. It was held good.' Bigelow, J., said: “The note declared on, not being payable at a bank or at any place where business was transacted during certain stated hours in each day, was properly presented to the maker at his place of residence;” but even in that case the learned judge held that such a note ought to be presented within reasonable hours, and he concludes that nine o’clock on the twenty-third of August is not unreasonable, when it was found necessary to drive nine miles into the country to find the makers.
Edwards on Bills, section 716, is the remaining citation. The author says: “Where a note is not drawn payable at a particular place or at a bank, a demand may be made upon the maker at his residence at any time before the usual hours of rest.” But a reference to the work will show that the author is discussing at this place the right of the maker to the whole day in which to pay, and that a suit brought during the last day of grace is premature. At section 719, in discussing the point we have under consideration, he says: “When payable at a bank they should be presented before the hour of closing business of that kind for the day,” or “when payable at the counting-room, office or store of the maker or acceptor they should be presented there within the usual hours of business.”
Judge Rapallo in Bank v. Burton, 58 N. Y. 430, refers to Parker v. Gordon, 7 East, 387, and Elford v. Teed, 1 Maule & Selwyn, 28, as the cases upon which the law of presentment of commercial paper is based. Lord Ellenborough himself qualified his own opinion to this extent that a presentment at a bank after banking, hours was sufficient, provided a person was stationed there by the banker to return an answer. *350'That ease and Bank v. Halliston stand upon their own 'peculiar facts, but nowhere is it intimated in either that the court has departed from the general rule.
Woobbujt, J., in Newark India Rubber Mfg. Co. v. Bishop, 3 E. D. Smith, 48, commenting upon Garrett v. Woodcock, 1 Stark. 475, says, “It proceeds upon the •distinct ground that, if a banker appoint a person to attend in order to give an answer, a presentment would be sufficient if made before twelve .o’clock at night;” but he insists that the general rule is not at all repudiated by that case but rather affirmed. See authorities cited, loc. cit., p. 54.
Our conclusion is that the evidence is material and competent, and the court committed reversible error in excluding it.
II. Por the reason that the evidence was admissible it follows that the instruction was too narrow, in that it did not require the jury to find that the note had been presented for payment to the maker within business hours at his place of business, but only required the jury to find that notice of protest had been given to the defendant Holden. His liability was conditioned upon the proper demand upon John'D. .Bancroft.
III. The remaining point for decision is one of pleading. Under his answer, and to sustain the third paragraph thereof, defendant offered John D. Bancroft, -as the maker of the note, as a witness. After Bancroft had testified that the note in suit was a renewal of two former notes given by him to one Warren H. Leland, ■aggregating $6,892.09, and had testified that fraud had been perpetrated on him by Leland in obtaining said notes, and that Clough, the plaintiff, knew it when he reduced the notes to $4,000, the amount of the one in •suit, the court over the objection of counsel for -defendant permitted counsel for plaintiff to take the *351'witness and identify four letters from the witness to ‘Clough and read the same to the jury. In these letters Bancroft agrees to give the $1,000 note in shit and $500 in cash for the two notes previously given to Leland, June 23, 1888. He tells Clough in his letters that Leland had cheated, defrauded and duped Mm, Bancroft, but he disliked to see Clough suffer, and' accordingly offers this settlement. These negotiations result in Clough taking this note and surrendering the old notes ■ and $10,000 stock in Chippewa Lumber Company.
Defendant, after all this evidence was in, without objection from plaintiff, offered to show that Clough and Leland were partners in all these transactions, and that Clough was a party to the fraud by which Leland obtained the original notes, but that Bancroft was ignorant of these facts when he gave the note in suit; and he made this proposal: “I propose to show by this witness that the consideration of the original notes wholly failed and %oere without consideration, and that at the time they were given they were given for property, or an interest in property sold by Leland to Bancroft; that Clough was part owner and a partner of Leland at the time of the sale of that property to Bancroft and was acting for and in behalf of Leland at the time this property was sold; and that' these notes were then transferred to Clough, and that Bancroft, without notice of the fact at that time of the extent to which he had been deceived as to the consid- ■ eration of the note — as to the amount of _ property which was turned over in payment of the note — made this settlement and gave this new note for the others to Clough, and that Clough had full notice at the time the original notes were given in law and-in fact of the consideration of these notes as well as the note that was .in suit. We offer to prove that.”
*352To ■which plaintiff objected as incompetent and not pleaded in the answer. Which objection the court sustained and 'defendants duly excepted.
Counsel for defendant then went further and offered to show that the original notes were given for property which Leland represented was in existence but did not exist; that he did not have the property; that Bancroft relied on his representations and gave the note for it; that the property was represented to be a new saw mill, and certain lumber and shingles and certain timber in the forest at Point au Frene, Michigan. These notes were given in consideration of the sale of this alleged amount 'of property; that Mr. Ban croft was ignorant himself as to the value of this property or the amount of it, and was deceived and swindled by these representations, and that he gave these notes after that. When these notes became due they turned, up in the possession of and in the custody of Clough, who claimed to be the owner of them. He then supposed that Clough had bought them in good faith and made this settlement with him by giving him a new note, when Clough, as a matter of fact, was a partner in this all the time with Leland. That is the offer.
“The Court: I don’t think the answer is sufficient to raise any question of fraud, and the offer is excluded.”
To which action of the court in refusing to admit the testimony offered, the defendant then and there duly excepted.
The answer alleged that the note in suit was obtained 'from Bancroft, the maker, by fraud and misrepresentation, and without consideration, and that plaintiff knew it had been so obtained and that he never paid value fpr the same.
Was it competent under such an answer to prove the facts, which defendant offered to prove in regard to the original notes? We think not. The pleader *353saw fit to confine his charge of fraud to the note in suit. Had he only offered to show that the note in suit was obtained by fraud, the evidence would have been competent under his general allegation of fraud under the rule in Fdgell v. Sigerson, 20 Mo. 494; but it is not reasonable that under such an answer the plaintiff would expect to be prepared to meet charges of fraud in a remote transaction out of which this note finally grew, and to the obtaining of which plaintiff was ostensibly, at least, a stranger.
If defendant desired to show that the' note in suit had no other consideration, than the two notes to Leland; that plaintiff was in fact a party to the fraud in obtaining them, and that the said two notes wei’e without consideration, or had wholly failed, it was his duty by an appropriate answer to state these facts, and advise the plaintiff of the defense on which he expected to rely.
The present answer is not sufficient for that purpose either at common law or under the code, and the trial court properly so held. It may be as well to remark that the cases of Edgell v. Sigerson, 20 Mo. 494; Smalley v. Hale, 37 Mo. 102; and Fox v. Webster, 46 Mo. 181 have never been overruled, but they only held, that pleas of fraud in general terms were good in-answer, and when the fraud charged referred only to matters stated in the petition. The bare allegation of' fraud has never been sustained as sufficient in a petition under our code, either in law or equity. ■ We have always required the facts constituting the fraud to be averred. A satisfactory reason for the distinction between an answer or other pleading and a petition, in this respect, would be hard to give. The writer will not attempt one. Bliss on Code Pleading, sec. 339.
The cases of Reed v. Bott, 100 Mo. 62; Hoester v. Sammelmann, 101 Mo. 619, were causes in equity, and *354what was said in them in regard to pleading was intended to refer to pleading in equity, though neither of the judges who wrote them thought necessary to advert to the distinction.
It becomes unnecessary to discuss the other propositions referred to in the brief of respondents for the reason that we cannot anticipate, either that defendant will not tender back the old notes and Chippewa Lumber Company stock or that plaintiff will rely upon the compromise. It will be ample time to pass upon those questions when they are fairly in the record.
The judgment is reversed and the cause remanded for a new trial, in accordance herewith. All concur, except Sheewood, J., who dissents, and Baeclay, J., who concurs in the judgment on the ground stated in the first paragraph of the opinion- of the court; but he dissents from the third paragraph and refers to his opinion in Reed v. Bott (1889), 100 Mo. 67, for a statement of his views upon the point of difference.